court order. See Link v. Wabash R.R., 370 U.S. 626, 629-31 (1962). This
applies to pro se litigants as well, who are expected to comply with the same
procedural standards as represented litigants. See Ghazali v. Moran, 46 F.3d
52, 54 (9th Cir. 1995) (“Although we construe pleadings liberally in their favor,
pro se litigants are bound by the rules of procedure.”); L.R. 83-2.2.3 (“Any
person appearing pro se is required to comply with these Local Rules, and with
the F.R.Civ.P.”).
      In Carey v. King, 856 F.2d 1439 (9th Cir. 1988), the Ninth Circuit cited
the following factors as relevant to the Court’s determination whether to
dismiss an action for failure to prosecute: “(1) the public’s interest in
expeditious resolution of litigation; (2) the court’s need to manage its docket;
(3) the risk of prejudice to the defendants; (4) the public policy favoring
disposition of cases on their merits, and (5) the availability of less drastic
sanctions.” Id. at 1440.
      Here, the first and second factor favor dismissal. See Yourish v. Cal.
Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (“[T]he public’s interest in
expeditious resolution of litigation always favors dismissal.”). Plaintiff has
failed to respond to the Court’s order or seek an extension. Plaintiff’s conduct
hinders the Court’s ability to move this case toward disposition and indicates
that he does not intend to litigate this action diligently.
      The third factor weighs in favor of dismissal. A rebuttable presumption
of prejudice to the defendant arises when there is a failure to prosecute
diligently. See In re Eisen, 31 F.3d 1447, 1452-53 (9th Cir. 1994). That
presumption may be rebutted where a plaintiff proffers an excuse for delay.
Plaintiff has failed to offer any excuse or reason for his failure to respond by
the deadline. Plaintiff’s unnecessary delay “inherently increases the risk that
witnesses’ memories will fade and evidence will become stale.” Pagtalunan v.
Galaza, 291 F.3d 639, 643 (9th Cir. 2002).


                                          2
      The fourth factor generally weighs against dismissal; however, it
assumes that a litigant has complied with the statutory obligations imposed
under Rule 11(b) and has manifested a diligent desire to prosecute his or her
claims. See In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d
1217, 1228 (9th Cir. 2006) (“[T]his factor lends little support to a party whose
responsibility it is to move a case toward disposition on the merits but whose
conduct impedes progress in that direction.”) (citation and internal quotation
marks omitted). Where, as here, the prisoner-plaintiff has failed to respond to a
valid Court order, the fourth factor favors dismissal.
      Finally, the fifth factor, the availability of less drastic sanctions, weighs
in favor of dismissal where, as here, the Court explicitly warned Plaintiff of the
need to file a response, lest this action be dismissed for failure to prosecute. See
Ferdik v. Bonzelet, 963 F.2d 1258, 1263 (9th Cir. 1992) (“[A] district court’s
warning to a party that his or her failure to obey the court’s order will result in
dismissal can satisfy the ‘consideration of alternatives’ requirement.”); Malone
v. U.S. Postal Serv., 833 F.2d 128, 132-33 (9th Cir. 1987) (same, collecting
cases).
      Taking all the factors into account, the Court finds that dismissal of this
action without prejudice is required.
///
///
///
///
///
///
///




                                         3
                                CONCLUSION
     This matter is dismissed without prejudice for failure to prosecute.
Judgment shall be entered accordingly.



Date:   October 21, 2020                     ___________________________
                                             STEPHEN V. WILSON
                                             United States District Judge

Presented by:


___________________________
DOUGLAS F. MCCORMICK
United States Magistrate Judge




                                         4
